Citation Nr: 0828351	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than February 
26, 2004, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1957, from March 1958 to June 1962, and from 
February 1975 to July 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for tinnitus, effective February 26, 2004, and denied the 
veteran's claim of entitlement to an increased rating for 
bilateral hearing loss.  By a January 2005 rating decision, 
the RO denied the veteran's claim of entitlement to an 
effective date of service connection earlier than February 
26, 2004, for tinnitus.


FINDINGS OF FACT

1.  Since December 31, 2003, the veteran's bilateral hearing 
loss has been manifested by auditory acuity level X in the 
right ear, and XI in the left ear.

2.  The veteran's initial claim for service connection for 
tinnitus was filed at the RO on August 27, 1980.  

3.  Service connection for tinnitus was denied in a March 
1981 rating decision.  The veteran was advised that his claim 
would be reconsidered if the service department records 
associated with his period of active service in the Navy were 
received.  The veteran did not appeal this decision and it 
became final.

4.  Service connection for tinnitus was subsequently granted 
in a March 2004 rating decision, effective February 26, 2004, 
the date of the receipt of his informal application to reopen 
his claim for service connection for tinnitus.

5.  In April 2004, in support of his claim for an earlier 
effective date of service connection for tinnitus, the 
veteran submitted service treatment records associated with 
his period of active service in the Navy, which demonstrated 
complaints and diagnoses of tinnitus.

6.  The receipt of supplemental records from the service 
department rendered the March 1981 denial of the veteran's 
claim for service connection for tinnitus non-final.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 90 percent for 
bilateral hearing loss have been met since December 31, 2003, 
when the veteran filed his claim for an increased rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code (DC) 6100 (2007).

2.  The criteria for an earlier effective date of August 27, 
1980, for the award of service connection for tinnitus, have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.160(c), 19.113, 19.114, 19.118 (1981), 38 C.F.R. 
§§ 3.102, 3.160(c), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

The rating criteria include an alternate method of rating 
exceptional patterns of hearing.  When the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
veteran's test results do meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by 
both the usual and alternate methods.  38 C.F.R. § 4.86 
(2007).

Treatment records dated from April 2003 to July 2005 show 
that the veteran complained of poor hearing ability and that 
he received periodic care associated with his hearing aids.  
These records demonstrate scores associated with audiometric 
evaluation on only one occasion, in April 2003.  Evaluation 
at that time revealed the following pure tone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
85
80
90
95
LEFT
80
85
80
70
80

The averages were 88 in the right ear and 79 in the left ear.  
Speech recognition ability was noted to be poor in both ears.  
Specific scores related to the speech recognition ability 
were not provided.

The veteran underwent VA audiological examination in February 
2004 and May 2005.  The pure tone thresholds, in decibels, in 
February 2004, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
90
80
100
100
LEFT
75
85
75
80
90

The averages were 93 in the right ear, and 83 in the left 
ear.  Speech recognition ability was 42 percent in the right 
ear, and 18 percent in the left ear.  After a review of the 
veteran's claims file, the audiologist noted that the 
veteran's current evaluation showed significant changes in 
hearing in both ears since his military service.  Given the 
veteran's post-service history of occupational noise 
exposure,  the audiologist opined that the post-service 
changes in hearing were unrelated to the veteran's military 
service.  

On VA audiological examination in May 2005, the pure tone 
thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
60
90
85
95
95
LEFT
90
90
80
80
85

The averages were 91 in the right ear, and 84 in the left 
ear.  Speech recognition ability was 36 percent in the right 
ear, and 20 percent in the left ear.  

As pertains to the February 2004 examination, for the right 
ear, the average pure tone threshold of 93 decibels, along 
with a speech discrimination rate in the 42 percentile 
warrants a designation of Roman Numeral X under Table VI of 
38 C.F.R. § 4.85.  For the left ear, the average pure tone 
threshold of 83 decibels, along with a speech discrimination 
rate in the 18 percentile warrants a designation of Roman 
Numeral XI under Table VI of 38 C.F.R. § 4.85.  Under Table 
VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral 
X, and the left ear is Roman Numeral XI, the appropriate 
rating is 90 percent under Diagnostic Code 6100.  

When evaluated under Table VIA of 38 C.F.R. § 4.85, the 
average pure tone threshold of 93 decibels for the right ear 
warrants a designation of Roman Numeral IX, and the average 
pure tone threshold of 83 decibels for the left ear warrants 
a designation of Roman Numeral VII.  Under Table VII of 
38 C.F.R. § 4.85, where the right ear is Roman Numeral IX, 
and the left ear is Roman Numeral VII, the appropriate rating 
is 50 percent under Diagnostic Code 6100.  

As pertains to the May 2005 examination, for the right ear, 
the average pure tone threshold of 91 decibels, along with a 
speech discrimination rate in the 36 percentile warrants a 
designation of Roman Numeral X under Table VI of 38 C.F.R. 
§ 4.85.  For the left ear, the average pure tone threshold of 
84 decibels, along with a speech discrimination rate in the 
20 percentile warrants a designation of Roman Numeral XI 
under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 
38 C.F.R. § 4.85, where the right ear is Roman Numeral X, and 
the left ear is Roman Numeral XI, the appropriate rating is 
90 percent under Diagnostic Code 6100.  

When evaluated under Table VIA of 38 C.F.R. § 4.85, the 
average pure tone threshold of 91 decibels for the right ear 
warrants a designation of Roman Numeral IX, and the average 
pure tone threshold of 84 decibels for the left ear warrants 
a designation of Roman Numeral VIII.  Under Table VII of 
38 C.F.R. § 4.85, where the right ear is Roman Numeral IX, 
and the left ear is Roman Numeral VIII, the appropriate 
rating is 50 percent under Diagnostic Code 6100.  

While the February 2004 examiner determined that the 
veteran's current hearing loss was unrelated to the hearing 
loss for which he had originally been granted service 
connection, the examiner did not specify to what extent the 
current hearing loss was unrelated to his service-related 
hearing loss.  Because the veteran asserts that his post-
service noise exposure was minimal, and the extent to which 
the veteran's current hearing loss may be unrelated to his 
service-connected hearing loss is unclear to the Board, the 
Board will evaluate the veteran's current hearing loss as 
though it were all related to in-service noise exposure.  
That is to say, as though his current hearing loss is 
service-connected.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (holding that the Board is precluded from 
differentiating between symptomatology attributed to a 
service-connected disability and a nonservice-connected 
disability in the absence of medical evidence which does so); 
see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) 
(noting that VA may not order additional development for the 
sole purpose of obtaining evidence unfavorable to a 
claimant).

Because the use of Table VI is of greater benefit to the 
veteran, the Board will rate the veteran's right and left 
ears as Roman Numeral X and XI, respectively.  38 C.F.R. 
§ 4.86(b).  Based upon the February 2004 and May 2005 
audiometric test results, the Board finds that since December 
31, 2003, when the veteran filed his claim for an increased 
rating, the veteran has been entitled to an increased rating 
of 90 percent rating for his bilateral hearing loss.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  The benefit of the 
doubt rule has been considered in making this decision. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Earlier Effective Date

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2007).

Here, on August 27, 1980, the veteran filed his initial claim 
of entitlement to service connection for tinnitus.  In a 
March 1981 rating decision, the RO denied service connection 
and notified him of the determination later that month.  In 
notifying the veteran that his claim had been denied, he was 
informed that his claim would be reconsidered in the event 
that the service department records associated with his 
period of active Naval service were submitted to the RO.  In 
April 2004, the veteran submitted service treatment records 
from his period of service in the Navy, not previously of 
record, that demonstrated complaints and diagnoses of 
tinnitus.

The provisions of 38 C.F.R. § 3.156(c) were amended during 
the pendency of this appeal, effective October 6, 2006.  See 
71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 38 
C.F.R. § 3.156(c)).  The veteran's claim was not specifically 
evaluated under the regulation as amended.  However, given 
that the amendments were not substantive, this error was 
harmless.  Additionally, given the favorable disposition of 
the claim, such error was not prejudicial.  

Under the prior version of the regulation, where new and 
material evidence consists of supplemental reports from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  38 C.F.R. 
§ 3.156(c) (2006).  This included service department records 
which presumably had been misplaced and have now been located 
and forwarded to VA.  Id.;  See Spencer v. Brown, 4 Vet. App. 
283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994); see also 
38 C.F.R. § 3.400(q)(2) (2007).  Corrected department records 
are not involved in this case.



The preamble in the proposed regulation contained a full 
explanation of the bases for the change in regulation.  See 
70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The preamble 
noted that the use of the words "new and material evidence" 
was confusing as it inferred that VA may reopen a claim when 
service department records were received that were not 
available before.  The effective date of such a claim would 
be the date of the reopened claim.  It was noted that, in 
practice, when VA received service department records that 
were previously unavailable at the time of the prior 
decision, VA may reconsider the prior decision.  The 
effective date assigned would relate back to the date of the 
original claim, or date entitlement arose, whichever is 
later.  The effective date would not be limited to the date 
of the claim to reopen.

The amendments to the regulation were intended to broaden the 
description of service department records to include unit 
records, such as those received from the JSRCC that pertain 
to military experiences claimed by a veteran.  It was noted 
that such evidence my be particularly valuable in connection 
to claims for benefits for PTSD.  See 70 Fed. Reg. 35,388.  
As noted above, the amendments were not substantive to the 
veteran's claim in this case.

Given that the veteran submitted service treatment records 
that were not of record at the time of the prior decision, 
the Board finds that pursuant to 38 C.F.R. § 3.156(c), the 
receipt of supplemental records from the service department 
rendered the March 1981 denial of the veteran's claim for 
service connection for tinnitus non-final.

Having determined that the veteran's current claim for 
service connection for tinnitus was filed on August 27, 1980, 
the Board must determine whether the veteran had tinnitus 
prior to the February 26, 2004 effective date assigned by the 
RO.  In this regard, the Board observes that the service 
treatment records submitted by the veteran demonstrate 
complaints and diagnoses of tinnitus, and in filing his 
August 1980 claim, the veteran complained of continued 
symptoms of recurrent tinnitus.  The veteran in this case has 
been granted service connection for bilateral hearing loss 
and tinnitus as a result of exposure to acoustic trauma in 
service.  He has provided competent testimony with respect to 
having first noticed tinnitus in service.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  While there was no current or 
contemporaneous diagnosis of tinnitus in 1980, the Board 
finds that the veteran's 1980 lay testimony regarding the 
continuity of symptoms since his separation from service is 
sufficient to establish a current diagnosis as of that time.  
See Jandreau v. Nicholson, 492 F.3d at 1377.  

In light of the foregoing, the Board finds that on August 27, 
1980, when he filed his initial claim, the veteran had 
tinnitus due to service.  Thus, because the claim remained 
open, an effective date of August 27, 1980, is warranted for 
the grant of service connection.  

Given the favorable disposition of the veteran's claims, a 
discussion as to whether VA duties pursuant to 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) have been satisfied is not 
required.  


ORDER

An increased rating of 90 percent for bilateral hearing loss 
is granted.

An earlier effective date of August 27, 1980, for the award 
of service connection for tinnitus, is granted.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


